 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 2nd day
of April, 2008, by and among Purple Beverage Company, Inc., a Nevada corporation
(the “Company”), and the individuals and entities who have executed this
Agreement and are identified on the signature page hereto (each, an “Investor,”
and collectively, the “Investors”).
 
Recitals
 
WHEREAS, in connection with a further equity investment of Common Stock of the
Company (the “March Shares”) by the Investors pursuant to an Addendum to
Subscription Agreement, of even date herewith (the “Addendum”), by and between
the Company and the Investors, the Investors have requested, and the Company has
agreed to grant, certain registration rights in respect of certain shares of the
Company’s Common Stock, as set forth hereinbelow;
 
NOW, THEREFORE, the parties agree as follows:
 
Agreement
 
1. Registration Rights. The Company covenants and agrees as follows:
 
1.1 Definitions. For purposes of this Section 1:
 
(a) The term “1933 Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
(b) The term “Common Stock” means the common stock, par value $0.001, of the
Company.
 
(c) The term “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
(d) The term “Filing Deadline” has the meaning set forth in Section 1.3(a)
herein.
 
(e) The term “Effectiveness Deadline” means June 30, 2008 (which date is 90 days
following the date of this Agreement).
 
(f) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the 1933 Act, and the declaration or
ordering of effectiveness of such registration statement or document.
 
(g) The term “Registrable Securities” means (i) the March Shares (as subject to
appropriate adjustment for stock splits, stock dividends, combinations and other
recapitalizations after the date hereof (collectively, a “Recapitalization”))
and (ii) any Common Stock issued as a dividend or other distribution with
respect to, or in exchange for, or in replacement of the shares referenced in
(i) above, excluding in all cases, however, any Registrable Securities that have
been sold by a person publicly, pursuant to the provisions of Rule 144 without
volume or further transfer restrictions, or pursuant to a registration statement
under the 1933 Act covering such Registrable Securities that has been declared
effective by the SEC.

- 1 -

--------------------------------------------------------------------------------



(h) The term “SEC” means the Securities and Exchange Commission or any successor
thereto.
 
1.2 Reserved.
 
1.3 Mandatory Registration; Liquidated Damages.
 
(a) The Company shall file with the SEC a registration statement on Form SB-2
(or, if Form SB-2 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities), registering all of the Registrable Securities
for resale not later than May 2, 2008 (which date is 30 days following the date
of this Agreement; the “Filing Deadline”). If Form SB-2 is not available at that
time, then the Company will file a registration statement on such form as is
then available to effect a registration of all of the Registrable Securities.
 
(b) If a registration statement covering the Registrable Securities is not filed
with the SEC on or prior to the Filing Deadline, the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to 1.5% of the aggregate amount paid by such Investor for the
Registrable Securities for each 30-day period or pro rata for any portion
thereof following the Filing Deadline for which no registration statement was
filed with respect to the Registrable Securities. For clarity, none of the
Registrable Securities shall be subject to any of the time-based contractual
limitations contained in Section 4(o) of the Subscription Agreement, dated
December 12, 2007, by and between the Company and each of the Investors, among
other parties thereto, (the “Original Subscription Agreement”).
 
If such registration statement is not declared effective by the SEC on or prior
to the Effectiveness Deadline, the Company will make pro rata payments to each
of the Investors, as liquidated damages and not as a penalty, in an amount equal
to 1.5% of the aggregate amount paid by such Investor for the Registrable
Securities for each 30-day period or pro rata for any portion thereof following
the Effectiveness Deadline.
 
Such payments shall be in partial compensation to the Investors, and shall not
constitute such Investors’ exclusive remedy for such events. Such payments shall
be made to each such Investor in cash. Liquidated damages for failure to file a
registration statement on or prior to the Filing Deadline shall be paid within
ten days after the Effectiveness Deadline (unless such registration statement
shall have been declared effective by the SEC on or prior to the Effectiveness
Deadline, in which event all such liquidated damages payments for which the
Company would otherwise have been liable for its failure to file such
registration statement on or prior to the Filing Deadline shall be deemed
automatically waived). Liquidated damages for failure to have such registration
statement declared effective on or prior to the Effectiveness Deadline shall be
paid within ten days after each 30-day period or shorter period for which such
liquidated damages are payable, except for the first period, for which payment
shall be due 30 days after the Effectiveness Deadline. Liquidated damages shall
not continue to accrue or be payable from and after December 12, 2008 (twelve
months following the date of the Original Subscription Agreement).
Notwithstanding anything to the contrary herein, the Company shall be liable to
make only one such series of pro rata payments for any period wherein it is
liable both for a failure to file a registration statement on or prior to the
Filing Deadline and for a failure to have such registration statement declared
effective on or prior to the Effectiveness Deadline.
 
1.4 Reserved.
 
- 2 -

--------------------------------------------------------------------------------



1.5 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, the Company, at its expense,
shall, as expeditiously as reasonably possible:
 
(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective and, subject to the proviso in this
Section 1.5(a), keep such registration statement effective until December 12,
2008; provided, however, that applicable rules under the 1933 Act governing the
obligation to file a post-effective amendment permit, in lieu of filing a
post-effective amendment that (i) includes any prospectus required by Section
10(a)(3) of the 1933 Act, or (ii) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the incorporation by reference of information required to be included
in (i) and (ii) above to be contained in periodic reports filed pursuant to
Section 13 or 15(d) of the 1934 Act in the registration statement.
 
(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus provided by Company in connection with
such registration statement as may be necessary to comply with the provisions of
the 1933 Act with respect to the disposition of all securities covered by such
registration statement.
 
(c) Furnish to the Investors such numbers of copies of a prospectus in
conformity with the requirements of the 1933 Act, and such other documents as
such Investors may reasonably request from time to time in order to facilitate
the disposition of the Registrable Securities owned by them.
 
(d) Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Investors; provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
required to qualify to do business or subject to service in such jurisdiction
and except as may be required by the 1933 Act.
 
(e) Reserved.
 
(f) Promptly notify each Investor of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and, at
the request of an Investor, prepare and furnish to such Investor a reasonable
number of supplements to, or amendment of, such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such share, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing.
 
(g) Use its reasonable best efforts to cause all such Registrable Securities
registered pursuant hereunder to be listed on each securities exchange on which
similar securities issued by the Company are then listed.

- 3 -

--------------------------------------------------------------------------------



(h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration
statement.
 
(i) Reserved.
 
(j) Make available to each Investor participating in such registration, upon the
request of such Investor a copy of all documents filed with and all
correspondence from or to the SEC in connection with any such offering other
than non-substantive cover letters and the like.
 
(k) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and timely make available to its security
Investors an earnings statement covering the period of at least 12 months, but
not more than 18 months, beginning with the first month after the effective date
of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act.
 
1.6 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action with respect to the Registrable Securities of any
selling Investor that such Investor shall furnish to the Company such
information regarding itself, its affiliates, the Registrable Securities held by
it, and the intended method of disposition of such securities as shall be
required to effect the registration of such Investor’s Registrable Securities,
provided such information is timely requested by the Company.
 
1.7 Expenses of Company Registration. The Company shall bear and pay all
expenses incurred by it in connection with any registration, filing, or
qualification of Registrable Securities with respect to the registrations
pursuant to Sections 1.3 and 1.4 for the Investors and compliance with the terms
hereof, including (without limitation) all registration, filing, and
qualification fees, printers and accounting fees relating or apportionable
thereto and the fees and disbursements of counsel for the Company, but excluding
underwriting discounts and commissions relating to the Registrable Securities.
 
1.8 Reserved.
 
1.9 Delay of Registration. The Investors shall not have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.
 
1.10 Indemnification. In respect of the Registrable Securities to be included in
a registration statement under this Section 1:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
the Investors, each officer and director of the Investors, any underwriter (as
defined in the 1933 Act) of the Investors and each person, if any, who controls
the Investors or underwriter within the meaning of the 1933 Act or the 1934 Act,
against any losses, claims, damages, or liabilities (joint or several) to which
they may become subject under the 1933 Act, the 1934 Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively, a “Violation”): (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any state securities law or any rule or regulation promulgated under
the 1933 Act, the 1934 Act or any state securities law; and the Company will pay
to the Investors, underwriter or controlling person any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 1.10(a) shall not apply to (1) an
Investor if he is either an officer or director of the Company at the time of
the statement, omission, or violation (a “Management Investor”) unless such
Management Investor has sold Registrable Securities included in the registration
statement, (2) amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), or (3) any such
loss, claim, damage, liability, or action to the extent that it arises out of or
is based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by an Investor (including each officer and director of such
Investor), underwriter or controlling person.
 
 
- 4 -

--------------------------------------------------------------------------------


 
(b) To the extent permitted by law, the selling Investors will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, each person, if any, who controls the Company
within the meaning of the 1933 Act, any underwriter and any controlling person
of any such underwriter, against any losses, claims, damages, or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the 1933 Act, the 1934 Act, or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by the Investors, or by an officer or director of
the Investors expressly for use in connection with such registration; and the
Investors will pay any legal or other expenses reasonably incurred by any person
intended to be indemnified pursuant to this Section 1.10(b) in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section
1.10(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Investor, which consent shall not be unreasonably withheld; provided,
further, that in no event shall any indemnity under this Section 1.10(b) exceed
the gross proceeds from the offering received by the Investors, net of
underwriters’ commissions and discounts.
 
(c) Promptly after obtaining actual knowledge of any third party claim or action
as to which it may seek indemnification under this Section 1.10, an indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 1.10, deliver to the indemnifying party a written
notice thereof and the indemnifying party shall have the right to participate
in, and, to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party (together with all other indemnified parties which may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 1.10, if, and to the extent that, such failure is
prejudicial to such indemnifying party’s ability to defend such action, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 1.10.


- 5 -

--------------------------------------------------------------------------------


 
(d) If the indemnification provided for in this Section 1.10 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense (including, without
limitation, legal and other expenses incurred by such indemnified party in
investigating or defending any such action or claim) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions that resulted in such loss, liability, claim, damage, or expense as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission. Notwithstanding the provisions of this
Section 1.10, the Investors shall not be required to contribute any amount or
make any other payments under this Agreement which in the aggregate exceed the
net proceeds received by the Investors from the offering covered by the
applicable registration statement.
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f) The obligations of the Company and Investors under this Section 1.10 shall
survive the completion of any offering of the Registrable Securities in a
registration statement under this Section 1, and otherwise.
 
2. Miscellaneous.
 
2.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares of the Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
2.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York.
 
2.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
- 6 -

--------------------------------------------------------------------------------



2.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
2.5 Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given upon personal delivery to
the party to be notified or by telex or confirmed facsimile, or one delivery day
after deposit with a recognized overnight express delivery service or courier
(for FedEx Express Overnight or equivalent delivery to and from an address
within the United States of America) or three delivery days after deposit with a
recognized overnight express delivery service or courier (for FedEx Express
International Priority or equivalent delivery to and from an address outside the
United States of America), and addressed to the party to be notified at the
address indicated for such party below, or at such other address as such party
may designate by ten days’ advance written notice to the other party:
 
(a)    If to the Company:
 
Purple Beverage Company, Inc.
Attention: Chief Executive Officer
450 E. Las Olas Blvd #830
Ft. Lauderdale, Florida 33301
Fax number: 954-462-8758
 
with a copy to:
(which shall not constitute notice)
 
Bryan Cave LLP
Attention: Randolf W. Katz
2020 Main Street, Suite 600
Irvine, California 92614-8226
Fax number: 949-223-7100
 
(b)    If to an Investor:
 
See signature page to this Agreement
 
with a copy to:
(which shall not constitute notice)
 
Grushko & Mittman, P.C.
Attention: Edward M. Grushko
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax number: 212-697-3575
 
or to such other person or address as any party shall specify by notice in
writing to each of the other parties. All such notices, requests, demands,
waivers, and communications shall be deemed to have been received on the date of
delivery if the date of transmission is electronically endorsed automatically on
the media or evidenced by courier service documentation. If notice is mailed or
transmitted in a manner in which date of delivery cannot be ascertained from the
media used or courier service records, notice shall be deemed given on the fifth
business day after the mailing or other transmission or delivery thereof. A
notice of a change of address shall be effective only upon receipt.


- 7 -

--------------------------------------------------------------------------------


 
2.6 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled.
 
2.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors of the Registrable Securities
then outstanding. Any amendment or waiver effected in accordance with this
Section 2.7 shall be binding upon each holder of any Registrable Securities then
outstanding and the Company; provided that, without the consent of the Company
and all Investors of Registrable Securities then outstanding, no amendment to
this Agreement may be made that (i) modifies this Section 2.7, or (ii) would
affect the Investors of the Registrable Securities in a disproportionate manner
(other than any disproportionate results that are due to a difference in the
relative stock ownership in the Company).
 
2.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
2.9 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities or persons shall be aggregated together for the purpose
of determining the availability of any rights under this Agreement.
 
2.10 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties regarding the matters set forth
herein. Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon the successors, assigns,
heirs, executors, and administrators of the parties hereto.
 
2.11 Further Assurances. At any time, and from time to time, each party will
execute such additional instruments and take such action as may be reasonably
requested by any other party to carry out the intent and purposes of this
Agreement. 
 
2.12 Arbitration. Any dispute, controversy, or claim arising out of or relating
to this Agreement or the Registrable Securities will be resolved by binding
arbitration before a retired judge at JAMS in New York City, New York. Any
interim or final arbitration award by be enforced by any court of competent
jurisdiction.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]

- 8 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.
 
PURPLE BEVERAGE COMPANY, INC.
 
By:
     
Name:
Theodore Farnsworth
   
Title:
President



INVESTORS:



     
[name]
 
[street]
         
[city, state, postal code, country]
         
[facsimile number]
           
[name]
 
[street]
         
[city, state, postal code, country]
         
[facsimile number]

 
- 9 -

--------------------------------------------------------------------------------

